UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.                                                                       No. 97-4523

SALIH M. ZAMZAM,
Defendant-Appellant.

Appeal from the United States District Court
for the Western District of Virginia, at Abingdon.
James P. Jones, District Judge.
(CR-96-44-A)

Argued: January 29, 1999

Decided: June 4, 1999

Before WIDENER, MURNAGHAN, and HAMILTON,
Circuit Judges.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

ARGUED: William Ray Baldwin, III, HIRSCHLER, FLEISCHER,
WEINBERG, COX & ALLEN, Richmond, Virginia, for Appellant.
Rick A. Mountcastle, Assistant United States Attorney, Abingdon,
Virginia, for Appellee. ON BRIEF: Carl E. McAfee, MCAFEE,
BLEDSOE & ASSOCIATES, P.C., Norton, Virginia, for Appellant.
Robert P. Crouch, Jr., United States Attorney, Abingdon, Virginia, for
Appellee.

_________________________________________________________________
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

Dr. Salih Zamzam, M.D., (Dr. Zamzam) challenges the sufficiency
of the evidence to support the willfulness element of his convictions
on five counts of willfully evading and defeating payment of individ-
ual federal income taxes, see 26 U.S.C.§ 7201, and three counts of
willfully making and subscribing under the penalties of perjury mate-
rially false federal income tax returns for his incorporated medical
practice, see 26 U.S.C § 7206(1). Dr. Zamzam also makes two evi-
dentiary challenges. For reasons that follow, we affirm all of Dr.
Zamzam's convictions.

I.

Viewing the evidence at trial in the light most favorable to the gov-
ernment, as we must when reviewing a defendant's challenge to the
sufficiency of the evidence to support his convictions, see United
States v. Burgos, 94 F.3d 849, 862 (4th Cir. 1996), the following facts
are established. At all times relevant to this appeal, Dr. Zamzam was
a general medical practitioner and general surgeon in Grundy, Vir-
ginia. He practiced medicine through his incorporated medical prac-
tice (the Corporation). Dr. Zamzam was the sole shareholder of the
Corporation and a corporate employee.

Dr. Zamzam's wife, Mariam Zamzam (Mrs. Zamzam), was also an
employee of the Corporation. Although she held a nursing degree, she
functioned as the Corporation's office manager. As the office man-
ager, she made the majority of the entries in the Corporation's daily
receipts journal and the majority of the deposits into the Corporation's
operating account at Grundy National Bank (the Corporate Account).
However, Dr. Zamzam himself made some of the entries into the
daily receipts journal and some of the deposits into the Corporate
Account.

Kermit Fuller (Fuller) served as the Corporation and the Zamzams'
personal accountant and income tax return preparer. As the Corpora-

                    2
tion's accountant, Fuller, aided by his staff, prepared the Corpora-
tion's payroll, the requisite W-2 forms, and the year-end balance
sheets based upon information provided by the Zamzams.

In late 1992 or early 1993, the United States Internal Revenue Ser-
vice (IRS) assigned IRS Agent Steve Baker (Agent Baker) to audit
the Corporation's federal income tax return for the year 1991. In early
1993, Agent Baker also began an audit of the Zamzams' joint individ-
ual federal income tax return for 1989. This audit was later expanded
to include their individual federal income tax returns for the years
1990 and 1991.

The audits and a later criminal investigation revealed that, during
the course of the calendar years 1990, 1991, 1992, 1993, and 1994,
a total of $668,569 of the Corporation's gross income had been with-
held from deposit into the Corporate Account and diverted into the
Zamzams' personal money market account at Grundy National Bank
(the PMM Account). This total amount had been withheld by divert-
ing small amounts on over 1200 separate occasions. The audits addi-
tionally revealed that, during the same years, $32,113 in rental
payments made to the Corporation by Tri-City Opticians and Dr.
Charles Owens had been withheld from deposit into the Corporate
Account and diverted into the PMM Account. The diversion scheme
avoided any record of the diverted corporate income in the daily
receipts journal and the Corporation's bank statements. Furthermore,
neither the Corporation's federal income tax returns for the years
1990, 1991, 1992, 1993, and 1994, nor the Zamzams' joint individual
federal income tax returns for the same years disclosed as income any
of the diverted corporate income.

The record established that the Zamzams took many steps to con-
ceal their diversion scheme from the IRS. On July 10, 1991, Dr. and
Mrs. Zamzam transferred $1,100,000 from their personal checking
account at Grundy National Bank (the PC Account) to a foreign bank
account by writing a check on the PC Account in the amount of
$1,100,000 made payable to the British Bank of the Middle East. The
PC Account was funded with money from the PMM Account. Also,
during 1990 and 1991, Mrs. Zamzam transferred a total of $800,000
from the PC Account to several foreign banks ($100,000 to the Swiss
Bank Corporation on July 23, 1990; $300,000 to the Union Bank of
Switzerland on July 25, 1990; and $400,000 to the British Bank of the

                    3
Middle East on November 18, 1991) by the same method. The evi-
dence established that this arrangement resulted in a portion of the
funds sent to these foreign banks consisting of diverted corporate
income.

On December 14, 1992, during the audit of the Corporation's 1991
return, Mrs. Zamzam falsely represented to Agent Baker that all of
the Corporation's income was recorded in the daily receipts journal
and deposited into the Corporate Account. She also failed to disclose
that some of the Corporation's income was deposited into the PMM
Account. On May 7, 1993, during the audit of the individual returns,
the Zamzams falsely represented to Agent Baker that all of the depos-
its made to the PMM Account that were not reported as taxable
income were either derived from certificates of deposit that were
cashed when maturing, the proceeds of tax-free bonds, or money that
was withdrawn and redeposited.

On July 23, 1993, Dr. Zamzam sent Agent Baker a letter falsely
asserting that all of the funds deposited into the PMM Account had
already been taxed. Dr. Zamzam again failed to disclose that a large
portion of the deposits into the PMM Account consisted of diverted
corporate income.

At some point, the IRS instituted a criminal investigation of the
Zamzams, headed by IRS Special Agent David Gannaway (Special
Agent Gannaway). During an interview by Special Agent Gannaway
of Dr. Zamzam on June 29, 1994, Dr. Zamzam admitted that he made
some of the entries in the daily receipts journal and some of the cor-
porate deposits himself. Dr. Zamzam also falsely represented that all
corporate income was recorded in the daily receipts journal and
directly deposited into the Corporate Account. Dr. Zamzam also
falsely denied that some of the corporate income was deposited into
the PMM Account.

Special Agent Gannaway then interviewed the Zamzams on May
3, 1995. The day following this interview, Dr. Zamzam spoke with
one of his stock brokers, Peter Cholerton (Cholerton), to determine
the value of an investment account held solely in Mrs. Zamzam's
name. Shortly thereafter, Dr. Zamzam directed Cholerton to wire
$364,000 from the account to a foreign account the couple had at the
Swiss Bank Corporation. The Zamzams held a second investment
account in Mrs. Zamzam's name that was managed by another stock

                    4
broker, Edward Gerace (Gerace). During the same time period that
Dr. Zamzam was directing Cholerton to wire the $364,000 to the cou-
ple's account at the Swiss Bank Corporation, Dr. Zamzam directed
Gerace to wire $474,000 to the same account at the Swiss Bank Cor-
poration.

On October 10, 1996, a federal grand jury sitting in the Western
District of Virginia indicted the Zamzams on various criminal tax
counts. Counts one through five charged the Zamzams with willfully
evading and defeating a large part of their individual federal income
taxes for the years 1990, 1991, 1992, 1993, and 1994 by filing false
individual income tax returns that omitted substantial amounts of tax-
able income in violation of 26 U.S.C. § 7201. Counts six through ten
charged Mrs. Zamzam alone with willfully aiding and assisting the
preparation and presentation of materially false and fraudulent federal
income tax returns for the Corporation for the years 1990, 1991, 1992,
1993, and 1994 in violation of 26 U.S.C. § 7206(2). Finally, Counts
eleven through thirteen charged Dr. Zamzam alone with willfully
making and subscribing under the penalties of perjury materially false
federal income tax returns for the Corporation for the years 1991,
1992, and 1994 in violation of 26 U.S.C. § 7206(1).

A jury trial was subsequently held on all counts. The government's
theory at trial was that the Zamzams had diverted $668,569 of corpo-
rate income into the PMM account by failing to record varying
amounts of corporate income in the Corporation's daily receipts jour-
nal and then depositing those amounts into the PMM account rather
than the Corporate Account without reporting the diverted amounts as
income on either the Corporation's federal income tax returns or the
couple's individual federal income tax returns. By this method of
diversion, the Corporation's daily receipts journal coincided with the
amounts deposited into the Corporate Account, thus making the dis-
covery of the diversion scheme more difficult. The government also
theorized at trial that the Zamzams had diverted $32,113 in corporate
rental income from Tri-City Opticians and Dr. Charles Owens to their
PMM account by depositing the rental income received directly into
the PMM account, failing to record the payments in the Corporation's
daily receipts journal, and failing to report the diverted amounts as
income on either the Corporation's federal income tax returns or their
individual federal income tax returns.

                    5
The Zamzams' theory at trial was that Fuller had instructed Mrs.
Zamzam to withhold amounts from the Corporate Account for deposit
into the PMM account in order to avoid the burden of double taxation,
and she innocently followed his instructions without Dr. Zamzam
ever knowing how their individual or the Corporation's federal
income taxes were computed. Notably, however, during the govern-
ment's cross examination of Mrs. Zamzam, she admitted that she did
not keep her diversionary activities a secret from anyone, including
Dr. Zamzam.

The jury convicted the Zamzams on all counts. The district court
sentenced Dr. Zamzam to a twenty-four month term of imprisonment
followed by two years of supervised release and Mrs. Zamzam to a
thirty month term of imprisonment followed by two years of super-
vised release. The district court also ordered each to pay a $10,000
fine and $2,940.27 to reimburse the government for the costs of its
prosecutions. Dr. Zamzam noted a timely appeal. 1

II.

As previously stated, Dr. Zamzam challenges the sufficiency of the
evidence to support the willfulness element of each count on which
he was convicted. In support, Dr. Zamzam argues that he could not
possibly have acted willfully with respect to the conduct for which he
was convicted, because his wife was solely responsible for all of the
couple's and the Corporation's financial matters.

We must sustain Dr. Zamzam's convictions if there is substantial
evidence to support the willfulness element of each conviction when
the evidence and reasonable inferences to be drawn therefrom are
viewed in the light most favorable to the government. See Burgos, 94
F.3d at 862. "[I]n the context of a criminal action, substantial evi-
dence is evidence that a reasonable finder of fact could accept as ade-
quate and sufficient to support a conclusion of a defendant's guilt
beyond a reasonable doubt." Id. When reviewing the sufficiency of
the evidence, we must remember that it is "[t]he jury, not the review-
_________________________________________________________________
1 Mrs. Zamzam also noted a timely appeal. Her appeal was later volun-
tarily dismissed, however, pursuant to Federal Rule of Appellate Proce-
dure 42(b).

                    6
ing court, [that] weighs the credibility of the evidence and resolves
any conflicts in the evidence presented, and if the evidence supports
different, reasonable interpretations, the jury decides which interpre-
tation to believe." United States v. Murphy , 35 F.3d 143, 148 (4th Cir.
1994) (citations omitted).

In order to establish a violation of 26 U.S.C. § 7201, the govern-
ment must prove and the finder of fact must find that the defendant
(1) willfully (2) committed an affirmative act constituting an
attempted evasion of tax payments, and (3) a substantial tax defi-
ciency existed. See United States v. Wilson, 118 F.3d 228, 236 (4th
Cir. 1997). In order to establish a violation of 26 U.S.C. § 7206(1),
the government must prove and the finder of fact must find that the
defendant (1) willfully (2) made and subscribed to a tax return con-
taining a written declaration, (3) under penalties of perjury, and (4)
did not believe the return to be true and correct as to every material
matter. See United States v. Aramony, 88 F.3d 1369, 1382 (4th Cir.
1996).

The willfulness element in both of these criminal tax offenses is
defined as the "`voluntary, intentional violation of a known legal
duty.'" Cheek v. United States, 498 U.S. 192, 201 (1991). A jury may
infer willfulness with respect to the criminal tax offenses of which Dr.
Zamzam was convicted from any conduct having the likely effect of
misleading or concealing. See Wilson, 118 F.3d at 236. For example,
willfulness can be inferred from a defendant's false statement to the
IRS for the purpose of concealing income, see id., and the "handling
of one's affairs to avoid making the record usual in transactions of the
kind," United States v. Callanan, 450 F.2d 145, 148 (4th Cir. 1971)
(internal quotation marks omitted). We conclude that the evidence
before the jury, when viewed in the light most favorable to the gov-
ernment, is more than sufficient to support the jury's finding of will-
fulness on the part of Dr. Zamzam on all counts.

A. False Statements to the IRS.

Dr. Zamzam made several false statements to the IRS for the pur-
pose of concealing corporate and personal income. Even if the jury
credited Mrs. Zamzam's testimony at trial that she primarily handled
the Corporation's and their personal financial affairs, at a minimum,

                    7
the jury could have reasonably inferred that Dr. Zamzam had knowl-
edge of Mrs. Zamzam's diversionary activities from her testimony
that she never kept her diversionary activities a secret from her hus-
band and from Dr. Zamzam's admission to Special Agent Gannaway
that he personally made some of the entries in the Corporation's cash
receipts journal and some of the deposits into the Corporate Account.
Therefore, the jury could have reasonably inferred that when Dr.
Zamzam stated to Agent Baker on May 7, 1993, that all of the depos-
its to the PMM Account that were not reported as taxable income
were either derived from certificates of deposit that were cashed upon
maturity, the proceeds of tax-free bonds, or money that was with-
drawn and then redeposited, he did so with knowledge of the state-
ment's falsity and with intent to conceal the Corporation's and his
unreported taxable income. Likewise, the jury could have reasonably
inferred that when Dr. Zamzam stated in a letter dated July 23, 1993
to Agent Baker that all of the funds deposited into the PMM Account
had already been taxed, he did so with knowledge of the statement's
falsity and with intent to conceal the diverted corporate income from
the IRS. Finally, the jury could have reasonably inferred that on June
29, 1994, when Dr. Zamzam stated to Special Agent Gannaway that
all corporate income was recorded in the daily receipts journal and
directly deposited into the Corporate Account, he made the statement
with knowledge of its falsity and with intent to conceal the diverted
corporate income from the IRS.

B. The Handling Of The Corporation's Affairs To Avoid Making
         The Records Usual In Transactions Of The Kind.

The evidence before the jury firmly established that the diversion-
ary scheme avoided recording the diverted corporate income in the
Corporation's daily receipts journal and on the Corporation's bank
statements. Thus, the diversionary scheme avoided making the usual
records that would have easily revealed the Corporation's receipt of
the diverted income. Because the evidence supports the inference that
Dr. Zamzam was aware of the diversionary scheme, this is circum-
stantial evidence of his willfulness on all counts.

C. The Transfers Of Assets To Foreign Banks.

The jury was entitled to infer from Dr. Zamzam's transfer of
$1,100,000 from the PC Account containing diverted corporate

                    8
income to a foreign bank account in 1991 that Dr. Zamzam was
attempting to conceal such income from the IRS. Furthermore, the
jury was entitled to infer that Dr. Zamzam was attempting to conceal
diverted corporate income from the IRS from Dr. Zamzam's actions
the day after he met with Special Agent Gannaway on May 3, 1995
and for the next few weeks in directing his stockbrokers to wire more
than $800,000 to a Swiss bank account. All of this conduct by Dr.
Zamzam is circumstantial evidence of his willfulness on all counts.

In sum, the evidence establishing Dr. Zamzam's false statements to
the IRS for the purpose of concealing the diverted corporate income
from the IRS, his knowledge that the diversionary scheme avoided
making the records usual in transactions of the kind, and his transfers
of large amounts of financial assets to foreign banks during the years
relevant to the counts of conviction is more than sufficient to support
the jury's finding of willfulness on all counts for which Dr. Zamzam
was convicted. Accordingly, we affirm all of Dr. Zamzam's
convictions.2

AFFIRMED
_________________________________________________________________
2 Dr. Zamzam makes two other arguments in support of his challenge
to all of his convictions. First, he contends that the documentary evi-
dence gathered by Agent Baker should have been suppressed as gathered
in violation of his due process rights under the Fifth Amendment,
because Agent Baker did not obtain an IRS Form 2848 from Fuller,
which is a power of attorney, as mandated by the Internal Revenue Man-
ual. We hold Dr. Zamzam waived his right to challenge the admission
of this evidence on appeal by failing to move for its suppression below
without just cause to excuse his failure. See Fed. R. Crim. P. 12(b)(3);
12(f); United States v. Ricco, 52 F.3d 58, 62 (4th Cir. 1995) (relying on
Federal Rule of Criminal Procedure 12(b)(3) and 12(f) to hold (1) defen-
dant waives right to assert claim that evidence was obtained in violation
of his rights under the Fourth and Fifth Amendments by failing to file a
motion to suppress the evidence before trial without just cause to excuse
such failure, and (2) defendant's objection at trial could not suffice to
preserve his constitutional objections). Second, he argues that the district
court abused its discretion by admitting the evidence establishing the
transfers in 1990 and 1991 to foreign bank accounts. We hold this argu-
ment is without merit.

                    9